FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     August 13, 2021

                                   No. 04-20-00028-CV

                    181 SOUTH HOMES INC. and Ricardo Canales,
                                 Appellants

                                            v.

           HENRY GARIBAY, INDIVIDUALLY, and d/b/a Hengar Unlimited,
                                Appellees

                From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI07741
                      Honorable Angelica Jimenez, Judge Presiding


                                     ORDER
    The Agreed Motion for Extension of Time to File Motions for Rehearing is hereby
GRANTED. The parties’ motions for rehearing are due on or before October 1, 2021.



                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court